DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the additional information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 7,  and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, and 17-20 of U.S. Patent No. 11180113. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent show each and every limitation of the claims in the instant application.
17/530374
11,180,113
1
1
2
1
5
5
6
6
7
7
17
17
18
18
19
19
20
20




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci [US 20140306799 A1] in view of Cheng [US 20200216022 A1] in view of Fujiwara et al [US 20050062602 A1] and in further view of van Roermund et al [US 20180056939 A1].
As for claim 1, Ricci discloses a method, comprising:
collecting biometric information of a person using a sensing component coupled with a vehicle, wherein the biometric information includes a fingerprint, a facial feature, a voice print, or a combination thereof (paragraph 0007);
determining that the person is not authorized to access the vehicle based, at least in part, on collecting the biometric information (paragraphs 0007, 0226, 0384, 0397; Ricci teaches that determining if a user/person is an authorized user involves receiving data from one or more sensors and comparing the data to profiled data stored in the system.); and
transmitting a notification to an owner of the vehicle after the determination (paragraphs 0007 and 0404).
While Ricci discloses transmitting a notification, Ricci is silent on the claimed notification including the biometric information and a plurality of options for the owner to select from.  However, in paragraph 0402, Ricci discloses that the sensor data (biometric data) can be stored to provide valuable information regarding the unauthorized user. In an analogous art for sending a notification to a vehicle owner, Cheng discloses that it was known in the art for a notification to include a message and image data indicating that an unauthorized user was detected at the vehicle (see Abstract and paragraphs 0010-0011).  Since, Cheng discloses sending sensor data such as image data to an owner along with a message, it would have been obvious to the skilled artisan to modify Ricci’s notification to include the sensor data (biometric information) of the unauthorized user.  This modification would have been obvious because it would have allowed the owner and/or emergency services to have evidence that identifies the unauthorized user in the event a crime had taken place and further action needed to be taken.
Neither Ricci nor Cheng specifically discloses that the notification includes a plurality of options for the owner to select from. In an analogous art, Fujiwara discloses a security arrangement wherein when an unauthorized user is detected, a notification is sent to a remote device.  The notification includes a plurality of options for the owner to select from (see Figures 23A and 23B). Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Ricci as modified by Cheng to include the notification taught by Fujiwara in order to yield the predictable results of a system wherein the owner would be able to actively take appropriate actions for safeguarding the use of the vehicle.  The skilled artisan would have good reason to try various options that allowed the owner to provide a remedy for the security alert while safely at a remote location.
In yet another analogous art for vehicle security, van Roermund discloses that it was known in the art for a vehicle security system to transmit  notification to an owner when unauthorized access is detected.  The reference suggests that a plurality of options (immobilize the vehicle or contact the authorities) are provided to the vehicle owner (paragraph 0090).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Ricci as modified by Cheng and Fujiwara to include the plurality of options taught by van Roermund.  The modification would have resulted in a method and system wherein an owner would be able to actively take part in protecting his/her vehicle by immobilizing the vehicle, dispatching authorities, or other actions to thwart a would-be thief or vandal.
As for claim 3, as best understood, Ricci discloses taking images of a user’s face (paragraphs 0007, 0211).  It would have been obvious to the skilled artisan to send full-face images of the user in the invention of Ricci as modified by Cheng, Fujiwara, and van Roermund so that the owner or the proper authorities could visually identify the intruder/user. 
As for claim 4, neither Ricci nor Cheng specifically discloses that the notification to the owner includes a plurality of options for the owner.  In an analogous art, Fujiwara discloses a security arrangement wherein when an unauthorized user is detected a notification is sent to a remote device.  The notification includes a plurality of options for the owner to select from (see Figures 23A and 23B).  The plurality of options includes at least sending information to an authority.  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Ricci as modified by Cheng to include the notification taught by Fujiwara in order to yield the predictable results of a system wherein the owner would be able to escalate the alert by forwarding the sensor data to an authority or take other actions for safeguarding the use of the vehicle.  The skilled artisan would have good reason to try various options that allowed the owner to provide a remedy for the security alert while safely at a remote location.
As for claim 5¸ Fujiwara discloses in Figures 23A & 23B that the person may be registered by the system.  These teachings read on the claimed adding a biometric identifier, as the received data would be added/registered to the user profile as taught by Ricci.
As for claim 6¸Ricci discloses transmitting, without an input from the owner, the notification to a public authority and/or a private security service after the determination (paragraph 0404).
As for claim 7, Ricci discloses wherein transmitting the notification to the owner includes transmitting the notification to a mobile device of the owner, an account of the owner, or both (paragraph 0404).
As for claims 10 and 11, the claims are interpreted and rejected using the same reasoning as claim 1 above. Examiner takes official notice that various methods for immobilizing a vehicle were known in the art at the time of filing the instant application.  Having this knowledge on hand, it would have been obvious to the skilled artisan to try the various methods in Ricci as modified by Cheng, Fujiwara, and van Roermund in order to carry out the invention.   The skilled artisan would have good reason to pursue the known options for immobilizing a vehicle that were within his/her technical grasps at the time of filing the instant application. 
Claim 13 is interpreted and rejected using the same reasoning as claims 1, 4 and 5 above.  The skilled artisan would have recognized that displaying information on the notification screen and allowing the system to receive input from the user are steps that must be included in order to perform the method of Ricci as modified by Cheng, Fujiwara and van Roermund.
Claim 14 is interpreted and rejected using the same reasoning as claims 4 and 5 above. Registering a user sufficiently reads on including permission for an unauthorized person to access the vehicle.
Claims 15 and 16 are interpreted and rejected using the same reasoning as claims 1-5 above. 
Claim 17 is interpreted and rejected using the same reasoning as claim 1 above.  See also Ricci paragraphs 0252 and 0403.  These paragraphs teach updating a user’s profile data.  It would have been obvious to the skilled artisan to include an encoder in the invention of Ricci as modified by Cheng in order to yield a system wherein the owner could update and/or modify user profile data and records.
Claim 18 is interpreted and rejected using the same reasoning as claims 17 and 4 above.
Claims 19 and 20 are interpreted and rejected using the same reasoning as claims 1 and 17 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Cheng, Fujiwara, and van Roermund et al,  as applied to the claim 1 above, and further in view of Boyt et al [US 20140049393 A1].
As for claim 2, none of the aforementioned inventions specifically discloses generating a data packet including a VIN number, current date/time, a quantity of unsuccessful attempts by the person to access the vehicle or a combination thereof.  In an analogous art, Boyt discloses that it was known in the art for vehicles to carry GPS technology and to provide location alerts to a remote device (paragraph 0006).  Having these teachings on hand, it would have been obvious to the skilled artisan to modify the invention of Ricci as modified by Cheng, Fujiwara, and van Roermund, to include the teaching of Boyt that vehicles send location information to a remote device when unauthorized usage is detected.  The modification would have been obvious because it would have allowed the owner to determine the location of the vehicle and to take the proper steps in recovering the vehicle or sending aid to the vehicle if unauthorized activity was determined.
	
Claims 8, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Cheng, Fujiwara, and van Roermund et al, as applied to the claims above, and further in view of Merrell et al [US 20180053034 A1] and Protopapas [US 20140039721 A1].
As for claim 8, none of the aforementioned inventions specifically discloses deactivating sensing components after unsuccessful attempts.  In an analogous art, Merrell discloses a security device having a biometric sensor, wherein the biometric sensor is deactivated after a predetermined quantity of unsuccessful attempts to access the device by a person (paragraph 0067).  Since Merrell teaches that it was known to deactivate a biometric sensor once a predetermined amount of unsuccessful entry attempts occurred, it would have been obvious to modify Ricci as modified by Cheng, Fujiwara, and van Roermund to include the teachings of Merrell.  The modification would have been obvious because it would have added a layer of security by delaying attempts and/or preventing attempts to access and/or operate the vehicle with the hope that an unauthorized user would refrain from trying to enter the vehicle. In an analogous art, Protopapas discloses that it was known to take various actions once a user is unsuccessful at accessing the vehicle (paragraph 0040).  Having the teaching of Merrell and Protopapas, it would have been obvious to the skilled artisan to try predetermined actions that were known in the art such as activating alarms, denying entry/locking, and activating a tracking system.  Examiner takes official notice that it was known in the art to  sound alarms, control locks, or activate a tracking system in a vehicle when security events have occurred.  Having each of the references on hand, along with knowledge readily available in the art, it would have been obvious to the skilled artisan to modify Ricci, Cheng, Fujiwara, van Roermund and Merrell to include the teaching of Protopapas in order to yield the predictable results of a system wherein the security of a vehicle would be increased by performing predetermined security actions when the vehicle was tampered with by an unauthorized user.
Claim 9 is interpreted and rejected using the same reasoning as claim 8 above.
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 9 above.  Since Merrell discloses a system that counts the number of unsuccessful attempts, it would have been obvious to the skilled artisan to store the number of unsuccessful attempts so that the data could be used in prosecuting and/or building a case against an unauthorized intruder as suggested by Ricci in paragraph 0402.
Claim 19 is interpreted and rejected using the same reasoning as claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the cited references show vehicle security systems and methods that were known in the art at the time of filing the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684

/Eric Blount/Primary Examiner, Art Unit 2684